From:          Valerie Najera-CW
To:            Krystal Perez-CW
Subject:       FW: 04-18-00438-CV Shopoff v. First American
Date:          August 8, 2018 11:04:04 AM
Attachments:   04-18-00438-CV ANT Sworn Record 08-06-18.pdf
               04-18-00438-CV Ant Mtn to File Sworn Record 07-06-18.pdf
               04-18-00438-CV NOLR- RR 07-10-18.pdf
               18-00438-CV Shopoff v First American Order.docx



Krystal,
 
Please prepare the attached order. Thanks!
 
Valerie
 
From: Karen Angelini-CW
Sent: Wednesday, August 8, 2018 10:46 AM
To: Valerie Najera-CW <Valerie.Najera-CW@txcourts.gov>
Subject: FW: 04-18-00438-CV Shopoff v. First American
 
ok
 
From: Valerie Najera-CW
Sent: Wednesday, August 8, 2018 9:19 AM
To: Karen Angelini-CW <Karen.Angelini-CW@txcourts.gov>
Subject: FW: 04-18-00438-CV Shopoff v. First American
 
Judge,
 
You didn’t respond to this email yesterday. Thanks!
 
From: Valerie Najera-CW
Sent: Tuesday, August 7, 2018 3:56 PM
To: Karen Angelini-CW <Karen.Angelini-CW@txcourts.gov>
Subject: FW: 04-18-00438-CV Shopoff v. First American
 
Judge,
 
Please see the attached draft order. Thanks!
 
Valerie
 
From: Krystal Perez-CW
Sent: Monday, August 6, 2018 4:32 PM
To: Valerie Najera-CW <Valerie.Najera-CW@txcourts.gov>
Subject: 04-18-00438-CV Shopoff v. First American
 
Valerie,
Attached is the Appellant’s Sworn Record filed.
 
Thank you,
Krystal M. Perez
Deputy Clerk III
Fourth Court of Appeals
(210) 335-3854
krystal.perez@txcourts.gov